Title: To Thomas Jefferson from Timothy Pickering, 16 January 1804
From: Pickering, Timothy
To: Jefferson, Thomas


                  
                     City of Washington,January 16. 1804.
                  
                  Mr. Pickering presents his respects to the President of the United States, and submits to his consideration the inclosed inquiry concerning the Northern boundaries of Canada & Louisiana. If Mr. Pickering does not extremely mistake the facts, and their necessary consequences, all dispute with Great-Britain concerning boundaries, will be forever closed, by a ratification and execution of the British convention now before the Senate: and no further negociation respecting them, for the purpose of ascertaining and confirming our existing rights, can be necessary or expedient.
               